UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the Month ofJanuary 2014 File No.000-54598 Stellar Biotechnologies Inc. (Name of Registrant) 332 E. Scott Street, Port Hueneme, CA 93041 (Address of Principal executive offices) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F. FORM 20-F x FORM 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SIGNATURE Pursuant to the requirements of the securities Exchange Act of 1934, the registrant has duly caused this Form 6-K to be signed on its behalf by the undersigned, thereunto duly authorized. Stellar Biotechnologies, Inc. (Registrant) Dated: 01/06/14 By: /s/ Kathi Niffenegger Kathi Niffenegger Chief Financial Officer Exhibits: 99.1 News Release Dated January 6, 2014
